


 
 
 
 
Exhibit 10.1
 
 
 
 
 
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.


 
 
 
 
 
 
 
 
 
 
 
 



SEVERANCE AGREEMENT AND
FULL AND FINAL MUTUAL GENERAL RELEASE OF CLAIMS
This Severance Agreement and Full and Final Mutual General Release of Claims
(“Agreement”) is made and entered into by and between LESLIE C. ROHRBACKER
(“ROHRBACKER”) and THE MEDICINES COMPANY (“MDCO”).
WHEREAS, ROHRBACKER and MDCO wish to enter into a full and final compromise
related to ROHRBACKER's cessation of employment at MDCO; and
WHEREAS, ROHRBACKER and MDCO wish to enter into a full and final mutual release
of all claims or potential claims.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, ROHRBACKER and MDCO agree as follows:
1.Waiver and Release of Claims. As used in this Agreement, the terms “MDCO” and
“MDCO Releasees” means: MDCO; any subsidiaries, affiliates, divisions,
predecessors, successors and/or assigns of MDCO; any benefit plans and/or
committees of each such entity, members of the Board of Directors of each such
entity; and any past, present and future officers, directors, shareholders,
agents, representatives, plan administrators, attorneys and employees of each
such entity.


a.ROHRBACKER releases and gives up any and all claims and rights she may have
against MDCO Releasees, except for the right to the payments and benefits
provided for in this Agreement. This Agreement applies to claims resulting from
anything that has happened up to the Effective Date (as defined in paragraph 15
of this Agreement). ROHRBACKER releases and gives up any and all claims and
rights against MDCO Releasees of any nature whatsoever arising under any
federal, state, local or foreign law, including, but not limited to, those not
mentioned in this Agreement, those of which she is not aware, and any claims for
or rights to attorneys' fees or costs. ROHRBACKER specifically releases any and
all claims and rights in any way relating to or arising out of her employment
with MDCO or the cessation of such employment.


ROHRBACKER also specifically releases any and all claims of unlawful
discrimination, including, but not limited to, hiring, suspension or separation
from employment, compensation, and promotion or failure to promote, based on
their race, color, religion, national origin, citizenship, age, sex, gender,
veteran status, sexual orientation, gender orientation, disability, or any other
status protected by applicable law. These include any and all claims ROHRBACKER
may have under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et
seq. (“Title VII”); the Civil Rights Act of 1866, 42 U.S.C. §1981; the New
Jersey Law Against Discrimination (“NJLAD”), N.J.S.A. 10:5-1 et seq.; the
Conscientious Employee Protection Act, N.J.S.A. 34:19-1 et seq. (“CEPA”); the
Age Discrimination in Employment Act of 1967, 29 U.S.C. §621 et seq. (“ADEA”);
the Americans with Disabilities Act, 42 U.S.C. §12101, et seq. (“ADA”); the
Sarbanes-Oxley Act of 2002; the federal Family and Medical Leave Act, 29 U.S.C.
§2611 et seq. (“FMLA”); the New

1

--------------------------------------------------------------------------------




Jersey Family Leave Act, N.J.S.A. 34:11B-1 et seq. (“NJELA”); the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq. (“ERISA”); the
Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. §2101, et
seq.; Executive Order 11246; and any other applicable federal, state, foreign or
local provision, statute, regulation or ordinance prohibiting discrimination, or
Federal or State Constitution.
ROHRBACKER is also releasing any and all other claims and rights she may have
against MDCO Releasees, including, but not limited to, claims for retaliation,
whistle-blowing, wrongful discharge, breach of contract (express or implied),
breach of promise, unjust dismissal, unfair competition, breach of fiduciary
duty, breach of the implied covenant of good faith and fair dealing, invasion of
privacy, defamation, slander, libel, wrongful denial of benefits, intentional
and/or negligent infliction of emotional distress, intentional and negligent
misrepresentation, fraud, negligence, any intentional torts and any other claims
or actions of any type; provided, however, that ROHRBACKER does not release any
claims, if any, for vested benefits or under workers' compensation law.
ROHRBACKER specifically releases any claim against MDCO Releasees for the
recovery or award of attorneys' fees, costs, or other expenses, under any of the
statutes identified in the prior paragraph or under any other statute,
regulation, rule, or other grounds.
ROHRBACKER also releases and give up any claims and rights she may have to
severance benefits, or any form of severance or separation pay, except as
provided in this Agreement.
ROHRBACKER also releases any and all claims she has for pay, benefits or
anything else under the Letter Agreement dated November 11, 2008, as may have
been amended, or any other contractual arrangement; provided, however, that she
retains her right to exercise stock options within three months of her
Resignation Date, as set forth in the applicable stock option agreement. MDCO
will make the required Company contribution on ROHRBACKER's behalf to the 401k
plan for 2011, if it has not already been made. ROHRBACKER is not entitled to a
401k Company contribution for 2012.
ROHRBACKER is releasing all claims described above arising through the Effective
Date, including those for any alleged injuries or damages suffered at any time
after the date she signs this Agreement by reason of the continued effects of
alleged discriminatory acts or other conduct that occurred prior to the date she
signs this Agreement.
ROHRBACKER further releases and waives any claim or right to recover any money
in any lawsuit or other legal action in which any claim or right to recovery
would be within the scope of this Agreement if asserted by any plaintiff or
ROHRBACKER herself.
ROHRBACKER agrees that this Agreement provides her with payments she otherwise
would not be entitled to receive, which constitute full and adequate
consideration for this release.
This release does not apply to rights of ROHRBACKER that may arise after the
execution of this Agreement, except that, as stated above, she is releasing all
claims for any injuries or damages suffered at any time after the date she signs
this Agreement by reason of the continued effects of alleged discriminatory acts
or other conduct that occurred prior to the date she signs this Agreement.
b.MDCO releases ROHRBACKER from any and all claims it may have against
ROHRBACKER. This release does not apply to rights of MDCO that may arise after
the date of execution of this Agreement. This Agreement applies to claims
resulting from anything that has happened up to the Effective Date (as defined
in paragraph 15 of this Agreement). MDCO releases and gives up any and all
claims of any nature whatsoever arising under any federal, state, local or
foreign law, including, but not

2

--------------------------------------------------------------------------------




limited to, those not mentioned in this Agreement, those of which it is not
aware, and any claims for or rights to attorneys' fees and costs. MDCO
specifically releases any and all claims and rights in any way relating to or
arising out of ROHRBACKER's employment with MDCO.


c.The releases in this paragraph 1 are intended by the parties to be construed
to release any and all claims and rights arising on or before the Effective Date
to the fullest extent permitted by law. This paragraph 1 is not intended to
limit the parties from instituting legal action for the sole purpose of
enforcing this Agreement.


d.MDCO agrees to indemnify ROHRBACKER to the fullest extent permitted by the
Delaware Corporation Law and MDCO's Bylaws and/or Certificate of Incorporation
from and against any claim, loss or expense, including attorneys' fees and
costs, arising out of or relating to any claims, actions or other legal
proceedings which in any way relate to her employment by, or position with MDCO.


2.Consideration. Within thirty (30) days after the Effective Date, in total and
complete compromise related to ROHRBACKER's cessation of employment at MDCO and
all claims within the release in paragraph 1 (including any claim for attorneys'
fees), provided that the properly executed Agreement by ROHRBACKER, as well as
properly executed Tax Forms W-4 and/or W-9, are received by MDCO's attorneys,
MDCO will make, and ROHRBACKER will be entitled to receive, the following:


a.payment by check made payable to the order of “Leslie C. Rohrbacker” in the
total gross sum of Nine Hundred Eighty Four Thousand, Nine Hundred Sixty Two
Dollars and No Cents ($984,962.00), less deductions and withholdings required by
law, and further deductions of Eight Thousand, Nine Hundred Thirty Dollars and
No Cents ($8,930.00) for expenses advanced on ROHRBACKER's behalf. ROHRBACKER
specifically acknowledges that this payment constitutes consideration not
otherwise owed to her but for this Agreement. ROHRBACKER agrees that she will
not seek anything further, including any other payment, from MDCO Releasees;


b.payment by check made payable to the order of “Wilentz, Goldman & Spitzer
P.A.” in the total gross sum of Sixty Five Thousand Dollars and No Cents
($65,000.00), for attorneys' fees and costs incurred by ROHRBACKER;


c.MDCO will reimburse ROHRBACKER for twelve (12) months of payments under the
Consolidated Omnibus Budget Reconciliation Act (COBRA), on a month-by-month
basis commencing effective as of the Resignation Date (as defined in paragraph 8
of this Agreement).


d.accelerated vesting of ROHRBACKER's outstanding stock options under Grants
3855, 4033, 4360 and 00003317 effective on the Effective Date, which would have
vested within twelve (12) months of the Resignation Date.


It is understood and agreed that IRS Form W-2s will be issued to ROHRBACKER for
the payments referenced in paragraph 2(a). It is also understood and agreed that
an IRS Form 1099 will be issued to Wilentz, Goldman & Spitzer, P.A. and
ROHRBACKER for the payments referenced in paragraph 2(b).
ROHRBACKER understands and agrees that MDCO Releasees have not made any
representations to them concerning the taxability of the payments in this
paragraph 2. ROHRBACKER further understands and agrees that, in the event the
Internal Revenue Service, or any other governmental entity, including but not
limited to the IRS or State of New Jersey, or any court or other tribunal of
competent jurisdiction, alleges that any or all of the payments in this
paragraph 2 constitutes income for which any taxes remain due and

3

--------------------------------------------------------------------------------




owing, she shall be solely responsible for the payment of such taxes, and shall
make no claim against MDCO Releasees for payment of any such taxes, or for the
payment of any applicable interest or penalties. In the event it is ultimately
determined that any monies are due and owing with respect to the payments, the
validity of this Agreement shall not be affected in any way.
3.Consideration. ROHRBACKER specifically acknowledges that the payments provided
under paragraph 2 constitute consideration not otherwise owed to her but for
this Agreement and is fully adequate for this Agreement.


4.Waiver of Attorneys' Fees, Costs and Expenses. ROHRBACKER waives any and all
claims for attorneys' fees, costs, and expenses, notwithstanding any statutory
or contractual rights that ROHRBACKER might have or have, and notwithstanding
any contractual rights in any retainer agreement between ROHRBACKER and her
counsel. ROHRBACKER acknowledges that she will not seek any sum for attorneys'
fees, costs, or expenses (except as provided under paragraph 2 above) from MDCO
Releasees.


5.No Actions or Proceedings. ROHRBACKER represents and warrants that she has no
pending lawsuits, charges, administrative proceedings, or other claims of any
nature whatsoever against MDCO Releasees in any state or federal court, or
before any agency or other administrative body.


6.Agreement Not to Sue. Except as otherwise provided by law, the parties agree,
represent and warrant that they will not assert any claims, charges or other
legal proceedings against each other in any forum, based on any events, whether
known or unknown, occurring prior to the date of the execution of this
Agreement. This paragraph is not intended to limit the parties from instituting
legal action for the sole purpose of enforcing this Agreement.


7.Non-Admission of Liability. This Agreement shall not be construed as an
admission by MDCO of any of the acts or omissions alleged by ROHRBACKER, such
being expressly denied. MDCO specifically denies any liability whatsoever for
any damages, injuries or other claims by ROHRBACKER, or which could be claimed
by ROHRBACKER.


8.No Reinstatement, Future Employment or Contractual Relationship. ROHRBACKER
waives any and all rights or claims which she may have to reinstatement,
employment, reemployment or contractual relationship with MDCO or any of its
affiliated companies. She agrees, represents and warrants that she will not
knowingly apply for or accept employment, reemployment, reinstatement or
contractual relationship with any of said entities at any time in the future;
nor will she seek to be assigned or reassigned to any of said entities as an
independent contractor or consultant, at any time in the future. ROHRBACKER
hereby resigns from MDCO's employment, effective April 16, 2012 (the
“Resignation Date”).


9.Return of Property. Within ten (10) days after the Effective Date, ROHRBACKER
will return to MDCO all equipment, laptop, Blackberry or other equipment, credit
cards, and MDCO identification and represents that she does not have any
proprietary documents. Within ten (10) days after the Effective Date, MDCO will
return to ROHRBACKER any and all personal effects contained in her office or on
her computer, as follows: All photos, the digital photo frame, a leather
portfolio that has her 40IK info in it, the decorative wire inbox on her desk,
her Certificate from Wharton and personal documents from her desktop that relate
to St. Vincent Martyr Vacation Bible School.


10.Confidentiality. Except as may be necessary to enforce this Agreement,
ROHRBACKER agrees to keep confidential the nature and terms of this Agreement,
the amount and fact of payment to ROHRBACKER, and any and all discussions,
communications and correspondence leading to this

4

--------------------------------------------------------------------------------




Agreement. ROHRBACKER also agrees that, in the future, she will keep
confidential any and all events, conduct, statements, and/or communications
giving rise to or forming the basis for the claims asserted or alleged by
ROHRBACKER. ROHRBACKER shall not disclose any such information in any way to any
person or persons, except that she may make such disclosures to her spouse,
attorneys, accountants, and/or tax advisors, who shall be obligated to keep this
information confidential. It is the parties' understanding, agreement and
expectation that this confidentiality provision shall apply to the fullest
extent permissible by law and shall preclude ROHRBACKER from voluntarily or
otherwise testifying at or participating in any meeting, proceeding, hearing,
trial or preparation for hearing or trial concerning the matters covered by this
confidentiality provision, unless compelled to do so by judicial subpoena or
other applicable law. If ROHRBACKER is compelled to testify by a subpoena in any
legal proceeding or by a governmental agency, she agrees that she will testify
truthfully as to all matters relating to her employment with MDCO or any of its
affiliated companies. Prior to making any disclosure authorized by this
paragraph, ROHRBACKER shall give MDCO five days' prior written notice, or, if
five days' notice is not possible, as much advance notice as is possible, of her
intent to make such a disclosure. MDCO's disclosure regarding this Agreement, as
necessary under the rules of the Securities and Exchange Commission, shall not
operate as a waiver of the obligations set forth in this paragraph 10.


ROHRBACKER understands and agrees that the confidentiality provisions of this
paragraph are a material element of this Agreement, that any breach of the
confidentiality provisions would cause irreparable injury, and that injunctive
relief is an appropriate remedy in the event of any such breach, in addition to
any other claim for damages which MDCO may have against her. In such event, in
all other respects this Agreement shall remain in full force and effect.
11.Non-Disparagement.


a.ROHRBACKER agrees that she will not disparage or criticize any MDCO Releasee,
or issue any communication, written or otherwise, that reflects adversely on or
encourages any adverse action against any MDCO Releasee, except if testifying
truthfully under oath pursuant to any lawful court order or subpoena or
otherwise responding to or providing disclosures required by law.


b.It is also agreed that [**] and all members of the MDCO Board of Directors
will not disparage or criticize ROHRBACKER or issue any communication, written
or otherwise, that reflects adversely on or encourages any adverse action
against ROHRBACKER, except if testifying truthfully under oath pursuant to any
lawful court order or subpoena or otherwise responding to or providing
disclosures required by law.


c.Attached as Exhibit A is the text of the Current Report on Form 8-K that MDCO
will file with the SEC with respect to this Agreement. MDCO's internal
communication regarding the cessation of ROHRBACKER's employment will be limited
to a statement that ROHRBACKER has resigned to pursue other interests.


12.Agreement Not to Be Considered or Used as Evidence. ROHRBACKER agrees that
this Agreement shall not be offered, used or considered as evidence in any
proceeding of any type against or involving any MDCO Releasee, except to the
extent necessary to enforce the terms of this Agreement and except to the extent
required by law.


13.Who is Bound. MDCO Releasees, and ROHRBACKER are bound by this Agreement.
Those who succeed to her rights and responsibilities, such as their heirs, the
executors of their estate, or their personal or legal representatives, are also
bound. This Agreement is made for the benefit of the MDCO Releasees

5

--------------------------------------------------------------------------------




and ROHRBACKER and all who succeed to their rights and responsibilities, such as
any successors and/or assigns.


14.Severability. If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid or unenforceable,
the remaining provisions, or the application of such provisions to persons or
circumstances other than those to which it is held invalid or unenforceable,
shall not be affected. However, if the Release by ROHRBACKER contained in this
Agreement is found by a court of competent jurisdiction to be invalid or
unenforceable, ROHRBACKER agrees, promptly upon the request of MDCO, to execute
a new release that is valid and enforceable.


15.Execution. By signing this Agreement, ROHRBACKER understands that:


a.She has up to 21 days, which she and her attorneys consider a reasonable
period of time, to consider this Agreement before executing it;


b.She may revoke this Agreement by delivering a written notice to MDCO' s
counsel, Francis X. Dee, Esq., at any time within 7 days after the date this
Agreement is executed by her; and


c.The effective date of this Agreement shall be the date that the revocation
period in paragraph 15(b) has expired without ROHRBACKER revoking the Agreement
(the “Effective Date”).


16.Entire Agreement. This Agreement, and any employee noncompete, secrecy or
confidentiality agreements ROHRBACKER has signed (which are incorporated into
this Agreement by reference), contain the sole and the entire agreement between
ROHRBACKER and MDCO, and fully supersede any and all prior agreements and
understandings between ROHRBACKER and MDCO pertaining to the subject matter of
the Agreement. This Agreement may be modified only by a writing signed by all
parties. ROHRBACKER represents, warrants, and acknowledges that she has not
relied upon any representation or statement by MDCO, or its counsel or
representatives, with regard to the subject matter of this Agreement, which is
not set forth in this Agreement. No other promises or agreements shall be
binding unless in writing, signed by MDCO, and expressly stated to be a
modification of this Agreement.


BY SIGNING THIS SEVERANCE AGREEMENT AND FULL AND FINAL MUTUAL GENERAL RELEASE OF
CLAIMS, ROHRBACKER STATES THAT:
A.    SHE HAS READ IT;
B.    SHE UNDERSTANDS IT AND KNOWS THAT SHE IS GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE STATUTES LISTED IN PARAGRAPH ONE
(1) ABOVE, AND SHE UNDERSTANDS THAT SHE IS GIVING UP ANY SUCH RIGHTS OR CLAIMS
IN EXCHANGE FOR A PAYMENT TO WHICH SHE WAS NOT ALREADY ENTITLED;
C.    SHE AGREES WITH EVERYTHING IN IT;
D.    HER ATTORNEY, WILENTZ, GOLDMAN & SPITZER, P.A., NEGOTIATED THIS SEVERANCE
AGREEMENT AND FULL AND FINAL MUTUAL GENERAL RELEASE OF CLAIMS WITH HER KNOWLEDGE
AND CONSENT AND HAS FULLY AND SUFFICIENTLY EXPLAINED IT TO HER;
E.    SHE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO

6

--------------------------------------------------------------------------------




EXECUTING THIS SEVERANCE AGREEMENT AND FULL AND FINAL MUTUAL GENERAL RELEASE OF
CLAIMS, AND HAS IN FACT FULLY AND CAREFULLY DONE SO;
E    SHE HAS BEEN GIVEN TWENTY-ONE (21) DAYS - WHICH SHE AND HER ATTORNEY
CONSIDER TO BE A REASONABLE PERIOD OF TIME - TO REVIEW AND CONSIDER THIS
SEVERANCE AGREEMENT AND FULL AND FINAL MUTUAL GENERAL RELEASE OF CLAIMS PRIOR TO
SIGNING IT;
G.    SHE UNDERSTANDS THAT FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING THE
EXECUTION OF THIS SEVERANCE AGREEMENT AND FULL AND FINAL MUTUAL GENERAL RELEASE
OF CLAIMS, SHE MAY REVOKE THE PROVISIONS OF THIS AGREEMENT BY DELIVERING WRITTEN
NOTIFICATION TO MDCO'S COUNSEL;
H.    THIS SEVERANCE AGREEMENT AND FULL AND FINAL MUTUAL GENERAL RELEASE OF
CLAIMS DOES NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN (7) DAY
REVOCATION PERIOD HAS EXPIRED; AND
I.    ROHRBACKER HAS SIGNED THIS SEVERANCE AGREEMENT AND FULL AND FINAL MUTUAL
GENERAL RELEASE OF CLAIMS KNOWINGLY AND VOLUNTARILY.
LESLIE C. ROHRBACKER
STATE OF New Jersey
ss.:
 
COUNTY OF Middlesex
/s/ Leslie C. Rohrbacker
Dated: April 16, 2012
I hereby state that Leslie C. Rohrbacker personally came before me and executed
the within Severance Agreement and Full and Final Mutual General Release of
Claims in my presence.
 
/s/ Christine Lunsden
Notary Public
 
Dated: Christine Lunsden
Notary Public of New Jersey
My Commission Expires Dec. 2, 2016
THE MEDICINES COMPANY
 
By: /s/ Paul M. Antinori
Title: Senior Vice President & General Counsel
Authorized Representative
Dated: April 16, 2012
 


7

--------------------------------------------------------------------------------




Wilentz, Goldman & Spitzer, P.A. agrees to keep this Severance Agreement and
Full and Final Mutual General Release confidential and not to disclose it to
anyone. It also agrees to keep confidential any non-public documents involving
MDCO.
 
WILENTZ, GOLDMAN & SPITZER, P.A.
90 Woodbridge Center Drive
Suite 900, Box 10
Woodbridge, New Jersey 07095
732-636-8000
 
By: /s/ Maureen Binetti
Maureen Binetti
 
Dated: 4/16/12




8

--------------------------------------------------------------------------------






Exhibit A
UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
WASHINGTON, D.C. 20549
--------------------------------------------
FORM 8-K
CURRENT REPORT
Pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934
Date of Report (Date of earliest event reported): April 16,2012
The Medicines Company
(Exact Name of Registrant as Specified in Charter)
Delaware
000-31191
04-3324394
 
 
(State or Other Jurisdiction
of Incorporation)
(Commission
File Number)
(irs Employer
Identification No.)
 
8 Sylvan Way
Parsippany, New Jersey
7,054
(Address of Principal Executive Offices)
(Zip Code)

Registrant's telephone number, including area code: (973) 290-6000
Not applicable.
(Former Name or Former Address, if Changed Since Last Report)
Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2. below):
•
Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)

•
Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)

•
Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act
(17 CFR 240.14d-2(b))

•
Pre-commencement communications pursuant to Rule I3e-4(c) under the Exchange Act
07 CFR 240.13e-4(c))


9

--------------------------------------------------------------------------------




Item 5.02 Departure of Directors or Certain Officers; Election of Directors;
Appointment of Certain Officers; Compensatory Arrangements of Certain Officers
On April 16, 2012, Leslie C. Rohrbacker resigned as Chief Human Strategy Officer
of The Medicines Company (the “Company”) to pursue other interests, effective
immediately. Ms. Rohrbacker had been on leave of absence from the Company since
December 6, 2011. Ms. Rohrbacker was a “named executive officer” in the
Company's Proxy Statement related to the Company's 2011 Annual Meeting of
Stockholders.
On April 16, 2012, we entered into a severance agreement(the “Severance
Agreement”) with Ms. Rohrbacker, pursuant to which Ms. Rohrbacker is entitled to
receive the following severance benefits:
•
a lump sum payment equal to $976,032, less all applicable statutory tax
withholdings and deductions;

•
for a period of twelve months after the resignation date, reimbursement of COBRA
health insurance premiums actually paid by Ms. Rohrbacker; and

•
accelerated vesting of all stock options that Ms. Rohrbacker held immediately
prior to her resignation which would have vested within one year after the
resignation date.



As part of the Severance Agreement, the Company and Mr. Rohrbacker also entered
into mutual releases for all claims through the effective date of the Severance
Agreement. Ms. Rohrbacker remains subject to the non-compete non-solicitation
confidentiality and related provisions of her invention and non-disclosure
agreement and noncompetition and non-solicitation agreement with the Company.



--------------------------------------------------------------------------------




SIGNATURE
Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.
THE MEDICINES COMPANY
Date: April 16, 2012
By: /s/ Paul M. Antinori
Name: Paul M. Antinori
Title: Senior Vice President and General Counsel








